J-S45006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    ANTHONY THOMAS BUONAIUTO, III,

                             Appellant                 No. 628 EDA 2019


             Appeal from the PCRA Order Entered February 6, 2019
                In the Court of Common Pleas of Wayne County
              Criminal Division at No(s): CP-64-CR-0000084-2014


BEFORE: BENDER, P.J.E., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                      FILED OCTOBER 21, 2019

        Appellant, Anthony Thomas Buonaiuto, III, appeals pro se from the

post-conviction court’s February 6, 2019 order denying his petition filed under

the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. After careful

review, we affirm.

        According to the PCRA court, Appellant was convicted of a sexual offense

in Florida in August of 2003. See PCRA Court Opinion, 1/11/19, at 4. In

2012, he was notified by the Pennsylvania State Police that he was required

to register under the Sexual Offender Registration and Notification Act

(SORNA), 42 Pa.C.S. §§ 9799.10-9799.41. Appellant did not do so and, on

October 18, 2013, he was charged with failing to register with the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S45006-19



Pennsylvania State Police, 18 Pa.C.S. § 4915.1(a)(1), and failing to verify his

address or be photographed, 18 Pa.C.S. § 4915.1(a)(2). On September 12,

2014,1 he pled guilty to the section 4915.1(a)(1) offense, and the (a)(2)

offense was nolle prossed. Appellant was sentenced on November 6, 2014,

to a term of 18 to 120 months’ incarceration. He did not file a direct appeal.

       On September 1, 2017, Appellant filed a pro se PCRA petition alleging

that his sentence for failing to register was illegal, as SORNA could not be

retroactively applied to him under our Supreme Court’s decision in

Commonwealth v. Muniz, 164 A.3d 1189 (Pa.2017) (holding that SORNA’s

registration provisions are punitive, and retroactive application of SORNA’s

provisions violates the federal ex post facto clause, as well as the ex post facto

clause of Pennsylvania’s Constitution). The PCRA court appointed counsel,

but Appellant filed a petition to proceed pro se.        Accordingly, the court

conducted a Grazier2 hearing and ultimately granted Appellant’s petition to

proceed pro se. On January 11, 2019, the court issued a Pa.R.Crim.P. 907

notice of its intent to dismiss Appellant’s petition without a hearing, along with

an accompanying opinion. Appellant filed a timely, pro se response, but on

February 6, 2019, the PCRA court entered an order denying his petition.




____________________________________________


1 We note that the transcript of the guilty plea erroneously states that it
occurred on September 12, 2019. The record clarifies that this date is
incorrect, and the plea occurred in 2014.

2   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -2-
J-S45006-19



      Appellant filed a timely, pro se notice of appeal. He also filed a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal, despite not

having been ordered to do so by the court. On April 24, 2019, the court filed

a Rule 1925(a) opinion stating that it was relying on the reasons set forth in

its January 11, 2019 opinion accompanying its Rule 907 notice.

      Herein, Appellant states three issues for our review:

      1. Was … [SORNA] unconstitutionally applied retroactively to
      Appellant?

      2. Could a sex offense committed prior to the enactment of
      SORNA create a situation where retroactive application of SORNA
      is not an ex post facto violation?

      3. Is Appellant entitled to ex post facto protection and relief from
      retroactive application of SORNA?

Appellant’s Brief at 2.

      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error.       Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007). We must begin by addressing the

timeliness of Appellant’s petition, because the PCRA time limitations implicate

our jurisdiction and may not be altered or disregarded in order to address the

merits of a petition. Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa.

2007). Under the PCRA, any petition for post-conviction relief, including a

second or subsequent one, must be filed within one year of the date the

judgment of sentence becomes final, unless one of the following exceptions

set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii) applies:


                                      -3-
J-S45006-19


       (b) Time for filing petition.--

          (1) Any petition under this subchapter, including a second
          or subsequent petition, shall be filed within one year of the
          date the judgment becomes final, unless the petition alleges
          and the petitioner proves that:

              (i) the failure to raise the claim previously was      the
              result of interference by government officials with    the
              presentation of the claim in violation of              the
              Constitution or laws of this Commonwealth or           the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have been
              ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was
              recognized by the Supreme Court of the United States
              or the Supreme Court of Pennsylvania after the time
              period provided in this section and has been held by
              that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, at the time Appellant’s petition

was filed, section 9545(b)(2) required that any petition attempting to invoke

one of these exceptions “be filed within sixty days of the date the claim could

have been presented.” 42 Pa.C.S. § 9545(b)(2).3

       Here, Appellant’s judgment of sentence became final on December 6,

2014, and, thus, he had until December 6, 2015, to file a timely petition. His

present petition was not filed until September 1, 2017, making it patently

untimely. Accordingly, Appellant must plead and prove the applicability of one

of the timeliness exceptions. This is true even though he is alleging that his

____________________________________________


3 A recent amendment to section 9545(b)(2), which became effective on
December 24, 2018, changed the language to require that a petition “be filed
within one year of the date the claim could have been presented.” 42 Pa.C.S.
§ 9545(b)(2).

                                           -4-
J-S45006-19



sentence is illegal in light of Muniz. See Commonwealth v. Fahy, 737 A.2d

214, 223 (Pa. 1999) (holding that non-waivable claims challenging the legality

of sentence are subject to review within the PCRA, but must first satisfy the

PCRA’s time limits).

      Appellant fails to specifically argue the applicability of any timeliness

exception. Nevertheless, even presuming that his reliance on Muniz is an

attempt    to   meet   the   ‘new   retroactive   right’   exception   of   section

9545(b)(1)(iii), this claim fails. In Commonwealth v. Murphy, 180 A.3d

402 (Pa. Super. 2018), appeal denied, 195 A.3d 559 (Pa. 2018), we explained:

      [Murphy’s] reliance on Muniz cannot satisfy the ‘new retroactive
      right’ exception of section 9545(b)(1)(iii). In Commonwealth v.
      Abdul–Salaam, 571 Pa. 219, 812 A.2d 497 (2002), our Supreme
      Court held that,

          [s]ubsection (iii) of Section 9545 has two requirements.
          First, it provides that the right asserted is a constitutional
          right that was recognized by the Supreme Court of the
          United States or this court after the time provided in this
          section. Second, it provides that the right “has been held”
          by “that court” to apply retroactively. Thus, a petitioner
          must prove that there is a “new” constitutional right and
          that the right “has been held” by that court to apply
          retroactively. The language “has been held” is in the past
          tense. These words mean that the action has already
          occurred, i.e., “that court” has already held the new
          constitutional right to be retroactive to cases on collateral
          review. By employing the past tense in writing this
          provision, the legislature clearly intended that the right was
          already recognized at the time the petition was filed.

      Id. at 501.

             Here, we acknowledge that this Court has declared that,
      “Muniz created a substantive rule that retroactively applies in the
      collateral context.” Commonwealth v. Rivera–Figueroa, 174
      A.3d 674, 678 (Pa. Super. 2017).

                                      -5-
J-S45006-19


       However, because [Murphy’s] PCRA petition is untimely (unlike
       the petition at issue in Rivera–Figueroa), he must demonstrate
       that the Pennsylvania Supreme Court has held that Muniz
       applies retroactively in order to satisfy section 9545(b)(1)(iii).
       See Abdul–Salaam, supra. Because at this time, no such
       holding has been issued by our Supreme Court, [Murphy] cannot
       rely on Muniz to meet that timeliness exception.

Id. at 405-06 (emphasis in original; footnote omitted).

       As in Murphy, Appellant’s petition is untimely and he cannot

demonstrate that Muniz satisfies the exception of section 9545(b)(1)(iii).

Accordingly, we affirm the order denying his petition.4

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/21/19




____________________________________________


4 The PCRA court did not assess the timeliness of Appellant’s petition but,
instead, denied his legality of sentencing claim on the merits. However, “this
Court may affirm the decision of the PCRA [c]ourt if it is correct on any basis.”
Commonwealth v. Hutchins, 760 A.2d 50, 54 (Pa. Super. 2000) (citing
Commonwealth v. Pursell, 749 A.2d 911, 917 (Pa. 2000); Commonwealth
v. Ahlborn, 683 A.2d 632, 641 n.14 (Pa. Super. 1996)).


                                           -6-